Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 6, 2009, by and
between B&G FOODS, INC. (hereinafter the “Corporation”) and WILLIAM F. HERBES
(hereinafter “Herbes”).

 

WHEREAS, subject to the terms of this Agreement, Corporation desires to employ
Herbes as Executive Vice President of Operations, and Herbes desires to accept
such employment.

 

NOW THEREFORE, in consideration of the material advantages accruing to the two
parties and the mutual covenants contained herein, the Corporation and Herbes
agree with each other as follows

 


1.             EFFECTIVE DATE.  FOR PURPOSES OF THIS AGREEMENT, THE “EFFECTIVE
DATE” SHALL MEAN AUGUST 6, 2009.


 


2.             EMPLOYMENT. HERBES WILL RENDER FULL-TIME PROFESSIONAL SERVICES TO
THE CORPORATION AND, AS DIRECTED BY THE CORPORATION, TO ITS SUBSIDIARIES OR
OTHER AFFILIATES (AS DEFINED IN PARAGRAPH 3 BELOW), IN THE CAPACITY OF EXECUTIVE
VICE PRESIDENT OF OPERATIONS UNDER THE TERMS AND CONDITIONS OF THIS AGREEMENT. 
HE WILL AT ALL TIMES, FAITHFULLY, INDUSTRIOUSLY AND TO THE BEST OF HIS ABILITY,
PERFORM ALL DUTIES THAT MAY BE REQUIRED OF HIM BY VIRTUE OF HIS POSITION AS
EXECUTIVE VICE PRESIDENT OF OPERATIONS AND IN ACCORDANCE WITH THE DIRECTIONS AND
MANDATES OF THE BOARD OF DIRECTORS OF THE CORPORATION.  IT IS UNDERSTOOD THAT
THESE DUTIES SHALL BE SUBSTANTIALLY THE SAME AS THOSE OF AN EXECUTIVE VICE
PRESIDENT OF OPERATIONS OF A SIMILAR BUSINESS CORPORATION ENGAGED IN A SIMILAR
ENTERPRISE, PROVIDED, HOWEVER, THAT UPON THE EFFECTIVE DATE HERBES WILL ASSUME
RESPONSIBILITY FOR THE SUPPLY CHAIN PORTIONS OF THE COMPANY’S OPERATIONS
DEPARTMENT, INCLUDING ALL LOGISTICS, PURCHASING AND PLANNING FUNCTIONS, AND
CO-PACKER MANUFACTURING BUT WILL NOT ASSUME RESPONSIBILITY FOR INTERNAL
MANUFACTURING UNTIL THE CORPORATION’S EXECUTIVE VICE PRESIDENT OF MANUFACTURING
RETIRES, WHICH IS EXPECTED TO OCCUR IN 2010.  HERBES IS HEREBY VESTED WITH
AUTHORITY TO ACT ON BEHALF OF THE CORPORATION IN KEEPING WITH POLICIES ADOPTED
BY THE BOARD OF DIRECTORS, AS AMENDED FROM TIME TO TIME.  HERBES SHALL REPORT TO
THE PRESIDENT AND CHIEF EXECUTIVE OFFICER (HEREINAFTER THE “CHIEF EXECUTIVE
OFFICER”) AND THE BOARD OF DIRECTORS.


 


3.             SERVICES TO SUBSIDIARIES OR OTHER AFFILIATES. THE CORPORATION AND
HERBES UNDERSTAND AND AGREE THAT IF AND WHEN THE CORPORATION SO DIRECTS, HERBES
SHALL ALSO PROVIDE SERVICES TO ANY SUBSIDIARY OR OTHER AFFILIATE (AS DEFINED
BELOW) BY VIRTUE OF HIS EMPLOYMENT UNDER THIS AGREEMENT.  IF SO DIRECTED, HERBES
AGREES TO SERVE AS EXECUTIVE VICE PRESIDENT OF OPERATIONS OF SUCH SUBSIDIARY OR
OTHER AFFILIATE OF THE CORPORATION, AS A CONDITION OF HIS EMPLOYMENT UNDER THIS
AGREEMENT, AND UPON THE TERMINATION OF HIS EMPLOYMENT UNDER THIS AGREEMENT,
HERBES SHALL NO LONGER PROVIDE SUCH SERVICES TO THE SUBSIDIARY OR OTHER
AFFILIATE. THE PARTIES RECOGNIZE AND AGREE THAT HERBES SHALL PERFORM SUCH
SERVICES AS PART OF HIS OVERALL PROFESSIONAL SERVICES TO THE CORPORATION BUT
THAT IN CERTAIN CIRCUMSTANCES APPROVED BY THE CORPORATION HE MAY RECEIVE
ADDITIONAL COMPENSATION FROM SUCH SUBSIDIARY OR OTHER AFFILIATE.  FOR PURPOSES
OF THIS AGREEMENT, AN “AFFILIATE” IS ANY CORPORATION OR OTHER ENTITY THAT IS
CONTROLLED BY,

 

--------------------------------------------------------------------------------


 


CONTROLLING OR UNDER COMMON CONTROL WITH THE CORPORATION. “CONTROL” MEANS THE
DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF AT LEAST FIFTY (50%) PERCENT INTEREST
IN THE INCOME OF SUCH CORPORATION OR ENTITY, OR THE POWER TO ELECT AT LEAST
FIFTY (50%) PERCENT OF THE DIRECTORS OF SUCH CORPORATION OR ENTITY, OR SUCH
OTHER RELATIONSHIP WHICH IN FACT CONSTITUTES ACTUAL CONTROL.


 


4.             TERM OF AGREEMENT. THE INITIAL TERM OF HERBES’ EMPLOYMENT UNDER
THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND END ON DECEMBER 31,
2010; PROVIDED THAT UNLESS NOTICE OF TERMINATION HAS BEEN PROVIDED IN ACCORDANCE
WITH PARAGRAPH 7(A) AT LEAST SIXTY (60) DAYS PRIOR TO THE EXPIRATION OF THE
INITIAL TERM OR ANY ADDITIONAL TWELVE (12) MONTH TERM (AS PROVIDED BELOW), OR
UNLESS THIS AGREEMENT IS OTHERWISE TERMINATED IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, THIS AGREEMENT SHALL AUTOMATICALLY BE EXTENDED FOR ADDITIONAL
TWELVE (12) MONTH PERIODS (THE “TERM”).


 


5.             BASE COMPENSATION. DURING THE TERM, IN CONSIDERATION FOR THE
SERVICES AS EXECUTIVE VICE PRESIDENT OF OPERATIONS REQUIRED UNDER THIS
AGREEMENT, THE CORPORATION AGREES TO PAY HERBES AN ANNUAL BASE SALARY OF TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000), OR SUCH HIGHER FIGURE AS MAY BE
DETERMINED AT AN ANNUAL REVIEW OF HIS PERFORMANCE AND COMPENSATION BY THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS.  THE ANNUAL REVIEW OF HERBES’
BASE SALARY SHALL BE CONDUCTED BY THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS WITHIN A REASONABLE TIME AFTER THE END OF EACH FISCAL YEAR OF THE
CORPORATION AND ANY INCREASE SHALL BE RETROACTIVE TO JANUARY 1ST OF THE THEN
CURRENT AGREEMENT YEAR.  THE AMOUNT OF ANNUAL BASE SALARY SHALL BE PAYABLE IN
EQUAL INSTALLMENTS CONSISTENT WITH THE CORPORATION’S PAYROLL PAYMENT SCHEDULE
FOR OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION. HERBES MAY CHOOSE TO SELECT A
PORTION OF HIS COMPENSATION TO BE PAID AS DEFERRED INCOME THROUGH QUALIFIED
PLANS OR OTHER PROGRAMS CONSISTENT WITH THE POLICY OF THE CORPORATION AND
SUBJECT TO ANY AND ALL APPLICABLE FEDERAL, STATE OR LOCAL LAWS, RULES OR
REGULATIONS.


 


6.             OTHER COMPENSATION AND BENEFITS. DURING THE TERM, IN ADDITION TO
HIS BASE SALARY, THE CORPORATION SHALL PROVIDE HERBES THE FOLLOWING:


 


(A)           INCENTIVE COMPENSATION. HERBES SHALL PARTICIPATE IN THE COMPANY’S
ANNUAL BONUS PLAN (THE “ANNUAL BONUS PLAN”), AS SHALL BE ADOPTED AND/OR MODIFIED
FROM TIME TO TIME BY THE BOARD OF DIRECTORS OR THE COMPENSATION COMMITTEE.
 ANNUAL BONUS PLAN AWARDS ARE CALCULATED AS A PERCENTAGE OF HERBES’ BASE SALARY
ON THE LAST DAY OF THE ANNUAL BONUS PLAN PERFORMANCE PERIOD.  THE PERCENTAGES OF
BASE SALARY THAT HERBES IS ELIGIBLE TO RECEIVE BASED ON PERFORMANCE RANGE FROM
0% AT “THRESHOLD” TO 35% AT “TARGET” AND TO 70% AT “MAXIMUM,” AS SUCH TERMS ARE
DEFINED IN THE ANNUAL BONUS PLAN.  NOTWITHSTANDING THE FOREGOING, FOR THE
PERFORMANCE PERIOD IN WHICH THE EFFECTIVE DATE OCCURS, HERBES’ BONUS UNDER THE
ANNUAL BONUS PLAN SHALL BE DETERMINED ON A PRO RATA BASIS APPLYING THE
PERCENTAGES SET FORTH ABOVE TO HIS BASE SALARY MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF DAYS TRANSPIRED IN THE PERFORMANCE PERIOD
BEGINNING ON THE EFFECTIVE DATE AND ENDING ON THE LAST DAY OF THE PERFORMANCE
PERIOD AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN THE ENTIRE
PERFORMANCE PERIOD.  ANNUAL BONUS PLAN AWARDS ARE PAYABLE NO LATER THAN THE 15TH
DAY OF THE THIRD MONTH FOLLOWING THE END OF EACH FISCAL YEAR OF THE
CORPORATION.  IN ADDITION, BEGINNING IN 2010 HERBES SHALL BE ELIGIBLE TO
PARTICIPATE IN ALL OTHER INCENTIVE COMPENSATION PLANS, IF ANY, THAT

 

2

--------------------------------------------------------------------------------


 


MAY BE ADOPTED BY THE CORPORATION FROM TIME TO TIME AND WITH RESPECT TO WHICH
THE OTHER EXECUTIVE EMPLOYEES OF THE CORPORATION ARE ELIGIBLE TO PARTICIPATE.


 


(B)           VACATION. HERBES SHALL BE ENTITLED TO FOUR (4) WEEKS OF
COMPENSATED VACATION TIME DURING EACH YEAR, TO BE TAKEN AT TIMES MUTUALLY AGREED
UPON BETWEEN HIM AND THE CHIEF EXECUTIVE OFFICER OF THE CORPORATION.  VACATION
ACCRUAL SHALL BE LIMITED TO THE AMOUNT STATED IN THE CORPORATION’S POLICIES
CURRENTLY IN EFFECT, AS AMENDED FROM TIME TO TIME.


 


(C)           SICK LEAVE AND DISABILITY. HERBES SHALL BE ENTITLED TO PARTICIPATE
IN SUCH COMPENSATED SICK LEAVE AND DISABILITY BENEFIT PROGRAMS AS ARE OFFERED TO
THE CORPORATION’S OTHER EXECUTIVE EMPLOYEES.


 


(D)           MEDICAL AND DENTAL INSURANCE. HERBES, HIS SPOUSE, AND HIS
DEPENDENTS, SHALL BE ENTITLED TO PARTICIPATE IN SUCH MEDICAL AND DENTAL
INSURANCE PROGRAMS AS ARE PROVIDED TO THE CORPORATION’S OTHER EXECUTIVE
EMPLOYEES.


 


(E)           EXECUTIVE BENEFITS AND PERQUISITES. HERBES SHALL BE ENTITLED TO
RECEIVE ALL OTHER EXECUTIVE BENEFITS AND PERQUISITES TO WHICH ALL OTHER
EXECUTIVE EMPLOYEES OF THE CORPORATION ARE ENTITLED.


 


(F)            AUTOMOBILE AND CELLULAR PHONE.  THE CORPORATION AGREES TO PROVIDE
HERBES WITH A MONTHLY AUTOMOBILE ALLOWANCE OF $833.33 AND TO PROVIDE FOR THE USE
BY HERBES OF A CELLULAR TELEPHONE AT THE CORPORATION’S EXPENSE.


 


(G)           LIABILITY INSURANCE. THE CORPORATION AGREES TO INSURE HERBES UNDER
THE APPROPRIATE LIABILITY INSURANCE POLICIES, IN ACCORDANCE WITH THE
CORPORATION’S POLICIES AND PROCEDURES, FOR ALL ACTS DONE BY HIM WITHIN THE SCOPE
OF HIS AUTHORITY IN GOOD FAITH AS EXECUTIVE VICE PRESIDENT OF OPERATIONS
THROUGHOUT THE TERM.


 


(H)           PROFESSIONAL MEETINGS AND CONFERENCES. HERBES WILL BE PERMITTED TO
BE ABSENT FROM THE CORPORATION’S FACILITIES DURING WORKING DAYS TO ATTEND
PROFESSIONAL MEETINGS AND TO ATTEND TO SUCH OUTSIDE PROFESSIONAL DUTIES AS HAVE
BEEN MUTUALLY AGREED UPON BETWEEN HIM AND THE CHIEF EXECUTIVE OFFICER OF THE
CORPORATION.  ATTENDANCE AT SUCH APPROVED MEETINGS AND ACCOMPLISHMENT OF
APPROVED PROFESSIONAL DUTIES SHALL BE FULLY COMPENSATED SERVICE TIME AND SHALL
NOT BE CONSIDERED VACATION TIME. THE CORPORATION SHALL REIMBURSE HERBES FOR ALL
REASONABLE EXPENSES INCURRED BY HIM INCIDENT TO ATTENDANCE AT APPROVED
PROFESSIONAL MEETINGS, AND SUCH REASONABLE ENTERTAINMENT EXPENSES INCURRED BY
HERBES IN FURTHERANCE OF THE CORPORATION’S INTERESTS; PROVIDED, HOWEVER, THAT
SUCH REIMBURSEMENT IS APPROVED BY THE CHIEF EXECUTIVE OFFICER OF THE
CORPORATION.


 


(I)            PROFESSIONAL DUES. THE CORPORATION AGREES TO PAY DUES AND
EXPENSES TO PROFESSIONAL ASSOCIATIONS AND SOCIETIES AND TO SUCH COMMUNITY AND
SERVICE ORGANIZATIONS OF WHICH HERBES IS A MEMBER PROVIDED SUCH DUES AND
EXPENSES ARE APPROVED BY THE CHIEF EXECUTIVE OFFICER AS BEING IN THE BEST
INTERESTS OF THE CORPORATION.

 

3

--------------------------------------------------------------------------------


 


(J)            LIFE INSURANCE. THE CORPORATION SHALL PROVIDE HERBES WITH LIFE
INSURANCE COVERAGE ON THE SAME TERMS AS SUCH COVERAGE IS PROVIDED TO ALL OTHER
EXECUTIVE EMPLOYEES OF THE CORPORATION.


 


(K)           BUSINESS EXPENSES. THE CORPORATION SHALL REIMBURSE HERBES FOR
REASONABLE EXPENSES INCURRED BY HIM IN CONNECTION WITH THE CONDUCT OF BUSINESS
OF THE CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES.


 


7.             TERMINATION WITHOUT CAUSE.


 


(A)           BY THE CORPORATION. THE CORPORATION MAY, IN ITS DISCRETION,
TERMINATE HERBES’ EMPLOYMENT HEREUNDER WITHOUT CAUSE AT ANY TIME UPON SIXTY (60)
DAYS PRIOR WRITTEN NOTICE OR AT SUCH LATER TIME AS MAY BE SPECIFIED IN SAID
NOTICE.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AFTER SUCH TERMINATION,
ALL RIGHTS, DUTIES AND OBLIGATIONS OF BOTH PARTIES SHALL CEASE.


 


(I)            UPON THE TERMINATION OF EMPLOYMENT PURSUANT TO SUBPARAGRAPH
(A) ABOVE, SUBJECT TO THE TERMS IN SUBPARAGRAPH (II) AND PARAGRAPH 9 BELOW AND
THE REQUIREMENTS OF PARAGRAPH 10 BELOW, IN ADDITION TO ALL ACCRUED AND VESTED
BENEFITS PAYABLE UNDER THE CORPORATION’S EMPLOYMENT AND BENEFIT POLICIES,
INCLUDING, BUT NOT LIMITED TO, UNPAID ANNUAL BONUS AWARDS AND ANY OTHER
INCENTIVE COMPENSATION AWARDS EARNED UNDER THE ANNUAL BONUS PLAN OR ANY OTHER
INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED PERFORMANCE PERIODS, HERBES SHALL
BE PROVIDED WITH THE FOLLOWING SALARY CONTINUATION AND OTHER BENEFITS (AS
DEFINED BELOW) FOR THE DURATION OF THE SEVERANCE PERIOD (AS DEFINED BELOW): 
(1) SALARY CONTINUATION PAYMENTS FOR EACH YEAR OF THE SEVERANCE PERIOD IN AN
AMOUNT PER YEAR EQUAL TO 135% OF HIS THEN CURRENT ANNUAL BASE SALARY (“SALARY
CONTINUATION”), WHICH SALARY CONTINUATION SHALL BE PAID IN THE SAME MANNER AND
PURSUANT TO THE SAME PAYROLL PROCEDURES THAT WERE IN EFFECT PRIOR TO THE
EFFECTIVE DATE OF TERMINATION; (2) CONTINUATION OF MEDICAL, DENTAL, LIFE
INSURANCE AND DISABILITY INSURANCE FOR HIM, HIS SPOUSE AND HIS DEPENDENTS,
DURING THE SEVERANCE PERIOD, AS IN EFFECT ON THE EFFECTIVE DATE OF TERMINATION
(“OTHER BENEFITS”), OR IF THE CONTINUATION OF ALL OR ANY OF THE OTHER BENEFITS
IS NOT AVAILABLE BECAUSE OF HIS STATUS AS A TERMINATED EMPLOYEE, A PAYMENT EQUAL
TO THE MARKET VALUE OF SUCH EXCLUDED OTHER BENEFITS; (3) IF ALLOWABLE UNDER THE
CORPORATION’S QUALIFIED PENSION PLAN IN EFFECT ON THE DATE OF TERMINATION,
CREDIT FOR ADDITIONAL YEARS OF SERVICE DURING THE SEVERANCE PERIOD; AND
(4) OUTPLACEMENT SERVICES OF AN INDEPENDENT THIRD PARTY, MUTUALLY SATISFACTORY
TO BOTH PARTIES, UNTIL THE EARLIER OF ONE YEAR AFTER THE EFFECTIVE DATE OF
TERMINATION, OR UNTIL HE OBTAINS NEW EMPLOYMENT; THE COST FOR SUCH SERVICE WILL
BE PAID IN FULL BY THE CORPORATION.  FOR PURPOSES OF THIS AGREEMENT (EXCEPT FOR
PARAGRAPH 9 BELOW), THE “SEVERANCE PERIOD” SHALL MEAN THE PERIOD FROM THE DATE
OF TERMINATION OF EMPLOYMENT TO THE FIRST (1ST) ANNIVERSARY OF THE DATE OF SUCH
TERMINATION.


 


(II)           SUBJECT TO PARAGRAPH 10 BELOW, IN THE EVENT HERBES ACCEPTS OTHER
EMPLOYMENT DURING THE SEVERANCE PERIOD, THE CORPORATION SHALL CONTINUE THE
SALARY CONTINUATION IN FORCE UNTIL THE END OF THE SEVERANCE PERIOD.  ALL OTHER
BENEFITS DESCRIBED IN SUBPARAGRAPH (I)(2) AND THE BENEFIT SET FORTH IN (I)(3),
OTHER THAN ALL ACCRUED AND VESTED BENEFITS PAYABLE UNDER THE CORPORATION’S
EMPLOYMENT AND BENEFIT POLICIES, SHALL CEASE.

 

4

--------------------------------------------------------------------------------


 


(III)          HERBES SHALL NOT BE REQUIRED TO SEEK OR ACCEPT ANY OTHER
EMPLOYMENT. RATHER, THE ELECTION OF WHETHER TO SEEK OR ACCEPT OTHER EMPLOYMENT
SHALL BE SOLELY WITHIN HERBES’ DISCRETION. IF DURING THE SEVERANCE PERIOD HERBES
IS RECEIVING ALL OR ANY PART OF THE BENEFITS SET FORTH IN SUBPARAGRAPH (I) ABOVE
AND HE SHOULD DIE, THEN SALARY CONTINUATION REMAINING DURING THE SEVERANCE
PERIOD SHALL BE PAID FULLY AND COMPLETELY TO HIS SPOUSE OR SUCH INDIVIDUAL
DESIGNATED BY HIM OR IF NO SUCH PERSON IS DESIGNATED TO HIS ESTATE.


 


(B)           RELEASE. THE OBLIGATION OF THE CORPORATION TO PROVIDE THE SALARY
CONTINUATION AND OTHER BENEFITS DESCRIBED IN SUBPARAGRAPH (A) ABOVE IS
CONTINGENT UPON AND SUBJECT TO THE EXECUTION AND DELIVERY BY HERBES OF A GENERAL
RELEASE, IN FORM AND SUBSTANCE SATISFACTORY TO HERBES AND THE CORPORATION.  THE
CORPORATION WILL PROVIDE HERBES WITH A COPY OF A GENERAL RELEASE SATISFACTORY TO
THE CORPORATION SIMULTANEOUSLY WITH OR AS SOON AS ADMINISTRATIVELY PRACTICABLE
FOLLOWING THE DELIVERY OF THE NOTICE OF TERMINATION PROVIDED IN PARAGRAPH 7(A),
OR AT OR AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE EXPIRATION OF THE
CORPORATION’S RIGHT TO CURE PROVIDED IN PARAGRAPH 7(D) OR PARAGRAPH 9, BUT NOT
LATER THAN TWENTY-ONE (21) DAYS BEFORE THE DATE PAYMENTS ARE REQUIRED TO BE
BEGIN UNDER PARAGRAPH 7(A).  HERBES SHALL DELIVER THE EXECUTED RELEASE TO THE
CORPORATION EIGHT DAYS BEFORE THE DATE PAYMENTS ARE REQUIRED TO BEGIN UNDER
PARAGRAPH 7(A).


 


WITHOUT LIMITING THE FOREGOING, SUCH GENERAL RELEASE SHALL PROVIDE THAT FOR AND
IN CONSIDERATION OF THE ABOVE SALARY CONTINUATION AND OTHER BENEFITS, HERBES
RELEASES AND GIVES UP ANY AND ALL CLAIMS AND RIGHTS ENSUING FROM HIS EMPLOYMENT
AND TERMINATION WITH THE CORPORATION, WHICH HE MAY HAVE AGAINST THE CORPORATION,
A SUBSIDIARY OR OTHER AFFILIATE, THEIR RESPECTIVE TRUSTEES, OFFICERS, MANAGERS,
EMPLOYEES AND AGENTS, ARISING FROM OR RELATED TO HIS EMPLOYMENT AND/OR
TERMINATION.  THIS RELEASES ALL CLAIMS, WHETHER BASED UPON FEDERAL, STATE, LOCAL
OR COMMON LAW, RULES OR REGULATIONS.  SUCH RELEASE SHALL SURVIVE THE TERMINATION
OR EXPIRATION OF THIS AGREEMENT.


 


(C)           VOLUNTARY TERMINATION.  SHOULD HERBES IN HIS DISCRETION ELECT TO
TERMINATE THIS AGREEMENT, HE SHALL GIVE THE CORPORATION AT LEAST SIXTY (60) DAYS
PRIOR WRITTEN NOTICE OF HIS DECISION TO TERMINATE. EXCEPT AS OTHERWISE PROVIDED
IN THIS AGREEMENT, AT THE END OF THE SIXTY (60) DAY NOTICE PERIOD, ALL RIGHTS,
DUTIES AND OBLIGATIONS OF BOTH PARTIES TO THE AGREEMENT SHALL CEASE, EXCEPT FOR
ANY AND ALL ACCRUED AND VESTED BENEFITS UNDER THE CORPORATION’S EXISTING
EMPLOYMENT AND BENEFIT POLICIES, INCLUDING BUT NOT LIMITED TO, UNPAID INCENTIVE
COMPENSATION AWARDS EARNED UNDER THE ANNUAL BONUS PLAN OR ANY OTHER INCENTIVE
COMPENSATION PLAN FOR ANY COMPLETED PERFORMANCE PERIODS. AT ANY TIME DURING THE
SIXTY (60) DAY NOTICE PERIOD, THE CORPORATION MAY PAY HERBES FOR THE
COMPENSATION OWED FOR SAID NOTICE PERIOD AND IN ANY SUCH EVENT HERBES’
EMPLOYMENT TERMINATION SHALL BE EFFECTIVE AS OF THE DATE OF THE PAYMENT.


 


(D)           ALTERATION OF DUTIES.  IF THE BOARD OF DIRECTORS OF THE
CORPORATION OR THE CHIEF EXECUTIVE OFFICER, IN EITHER OF THEIR SOLE DISCRETION,
TAKES ACTION WHICH SUBSTANTIALLY CHANGES OR ALTERS HERBES’ AUTHORITY OR DUTIES
SO AS TO EFFECTIVELY PREVENT HIM FROM PERFORMING THE DUTIES OF THE EXECUTIVE
VICE PRESIDENT OF OPERATIONS AS DEFINED IN THIS AGREEMENT, OR REQUIRES THAT HIS
OFFICE BE LOCATED AT AND/OR PRINCIPAL DUTIES BE PERFORMED AT A LOCATION MORE
THAN FORTY-FIVE (45) MILES FROM THE PRESENT CORPORATION OFFICE LOCATED IN
PARSIPPANY, NEW JERSEY, THEN HERBES MAY, AT HIS OPTION AND UPON WRITTEN NOTICE
TO THE BOARD OF DIRECTORS WITHIN THIRTY (30) DAYS AFTER THE

 

5

--------------------------------------------------------------------------------


 


BOARD’S OR CHIEF EXECUTIVE OFFICER’S ACTION, CONSIDER HIMSELF TERMINATED WITHOUT
CAUSE AND ENTITLED TO THE BENEFITS SET FORTH IN PARAGRAPH 7(A), UNLESS WITHIN
THIRTY (30) DAYS AFTER DELIVERY OF SUCH NOTICE, HERBES’ DUTIES HAVE BEEN
RESTORED.

 


(E)           DISABILITY.


 


(I)            THE CORPORATION, IN ITS SOLE DISCRETION, MAY TERMINATE HERBES’
EMPLOYMENT UPON HIS TOTAL DISABILITY. IN THE EVENT HE IS TERMINATED PURSUANT TO
THIS SUBPARAGRAPH, HE SHALL BE ENTITLED TO THE BENEFITS SET FORTH IN PARAGRAPH
7(A), PROVIDED HOWEVER, THAT THE ANNUAL BASE SALARY COMPONENT OF SALARY
CONTINUATION SHALL BE REDUCED BY ANY AMOUNTS PAID TO HERBES UNDER ANY DISABILITY
BENEFITS PLAN OR INSURANCE POLICY. FOR PURPOSES OF THIS AGREEMENT, THE TERM
“TOTAL DISABILITY” SHALL MEAN DEATH OR ANY PHYSICAL OR MENTAL CONDITION WHICH
PREVENTS HERBES FROM PERFORMING HIS DUTIES UNDER THIS CONTRACT FOR AT LEAST FOUR
(4) CONSECUTIVE MONTHS. THE DETERMINATION OF WHETHER OR NOT A PHYSICAL OR MENTAL
CONDITION WOULD PREVENT HERBES FROM THE PERFORMANCE OF HIS DUTIES SHALL BE MADE
BY THE BOARD OF DIRECTORS IN ITS DISCRETION. IF REQUESTED BY THE BOARD OF
DIRECTORS, HERBES SHALL SUBMIT TO A MENTAL OR PHYSICAL EXAMINATION BY AN
INDEPENDENT PHYSICIAN SELECTED BY THE CORPORATION AND REASONABLY ACCEPTABLE TO
HIM TO ASSIST THE BOARD OF DIRECTORS IN ITS DETERMINATION, AND HIS ACCEPTANCE OF
SUCH PHYSICIAN SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  FAILURE TO COMPLY
WITH THIS REQUEST SHALL PREVENT HIM FROM CHALLENGING THE BOARD’S DETERMINATION.


 


(F)            RETIREMENT. THE CORPORATION, IN ITS SOLE DISCRETION, MAY
ESTABLISH A RETIREMENT POLICY FOR ITS EXECUTIVE EMPLOYEES, INCLUDING HERBES,
WHICH INCLUDES THE AGE FOR MANDATORY RETIREMENT FROM EMPLOYMENT WITH THE
CORPORATION. UPON THE TERMINATION OF EMPLOYMENT PURSUANT TO SUCH RETIREMENT
POLICY, ALL RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL CEASE, EXCEPT THAT
HERBES SHALL BE ENTITLED TO ANY AND ALL ACCRUED AND VESTED BENEFITS UNDER THE
CORPORATION’S EXISTING EMPLOYMENT AND BENEFITS POLICIES, INCLUDING BUT NOT
LIMITED TO UNPAID INCENTIVE COMPENSATION AWARDS EARNED UNDER THE ANNUAL BONUS
PLAN OR ANY OTHER INCENTIVE COMPENSATION PLAN FOR ANY COMPLETED PERFORMANCE
PERIODS.


 


(G)           OTHER PAYMENTS.  IF HERBES IS LIABLE FOR THE PAYMENT OF ANY EXCISE
TAX (THE “EXCISE TAX”) PURSUANT TO SECTION 4999 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), OR ANY SUCCESSOR OR LIKE PROVISION, WITH RESPECT
TO ANY PAYMENT OR PROPERTY TRANSFERS RECEIVED OR TO BE RECEIVED UNDER THIS
AGREEMENT OR OTHERWISE, THE CORPORATION SHALL PAY HERBES AN AMOUNT (THE “SPECIAL
REIMBURSEMENT”) WHICH, AFTER PAYMENT OF ANY FEDERAL, STATE AND LOCAL TAXES,
INCLUDING ANY FURTHER EXCISE TAX UNDER CODE SECTION 4999, WITH RESPECT TO OR
RESULTING FROM THE SPECIAL REIMBURSEMENT, WOULD PLACE HERBES IN THE SAME
ECONOMIC POSITION THAT HE WOULD HAVE ENJOYED IF THE EXCISE TAX HAD NOT APPLIED
TO SUCH PAYMENTS.  THE SPECIAL REIMBURSEMENT SHALL BE PAID AS SOON AS
PRACTICABLE FOLLOWING FINAL DETERMINATION OF THE AMOUNT OF THE EXCISE TAX, BUT
IN NO EVENT LATER THAN THE LAST DAY OF HERBES’ TAXABLE YEAR FOLLOWING THE
TAXABLE YEAR FOR WHICH THE EXCISE TAX IS DUE.


 


8.             TERMINATION FOR CAUSE. HERBES’ EMPLOYMENT UNDER THIS AGREEMENT
MAY BE TERMINATED BY THE CORPORATION, IMMEDIATELY UPON WRITTEN NOTICE IN THE
EVENT AND ONLY IN THE EVENT OF THE FOLLOWING CONDUCT:  CONVICTION OF A FELONY OR
ANY OTHER CRIME INVOLVING MORAL TURPITUDE, WHETHER OR NOT RELATING TO HERBES’
EMPLOYMENT; HABITUAL UNEXCUSED ABSENCE FROM THE

 

6

--------------------------------------------------------------------------------


 


FACILITIES OF THE CORPORATION; HABITUAL SUBSTANCE ABUSE; WILLFUL DISCLOSURE OF
MATERIAL CONFIDENTIAL INFORMATION OF THE CORPORATION AND/OR ITS SUBSIDIARIES OR
OTHER AFFILIATES; INTENTIONAL VIOLATION OF CONFLICTS OF INTEREST POLICIES
ESTABLISHED BY THE BOARD OF DIRECTORS; WANTON OR WILLFUL FAILURE TO COMPLY WITH
THE LAWFUL WRITTEN DIRECTIONS OF THE BOARD OR OTHER SUPERIORS; AND WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE THAT RESULTS IN DAMAGE TO THE INTERESTS OF THE
CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES. SHOULD ANY OF THESE
SITUATIONS OCCUR, THE BOARD OF DIRECTORS AND/OR THE CHIEF EXECUTIVE OFFICER WILL
PROVIDE HERBES WRITTEN NOTICE SPECIFYING THE EFFECTIVE DATE OF SUCH TERMINATION.
UPON THE EFFECTIVE DATE OF SUCH TERMINATION, ANY AND ALL PAYMENTS AND BENEFITS
DUE HERBES UNDER THIS AGREEMENT SHALL CEASE EXCEPT FOR ANY ACCRUED AND VESTED
BENEFITS PAYABLE UNDER THE CORPORATION’S EMPLOYMENT AND BENEFIT POLICIES,
INCLUDING ANY UNPAID AMOUNTS OWED UNDER THE ANNUAL BONUS PLAN OR ANY OTHER
INCENTIVE COMPENSATION PLAN.


 


9.             MAJOR TRANSACTION. IF, DURING THE TERM, THE CORPORATION
CONSUMMATES A MAJOR TRANSACTION AND HERBES IS NOT THE EXECUTIVE VICE PRESIDENT
OF OPERATIONS WITH DUTIES AND RESPONSIBILITIES SUBSTANTIALLY EQUIVALENT TO THOSE
DESCRIBED HEREIN AND/OR IS NOT ENTITLED TO SUBSTANTIALLY THE SAME BENEFITS AS
SET FORTH IN THIS AGREEMENT, THEN HERBES SHALL HAVE THE RIGHT TO TERMINATE HIS
EMPLOYMENT UNDER THIS AGREEMENT AND SHALL BE ENTITLED TO THE BENEFITS SET FORTH
IN PARAGRAPH 7(A), EXCEPT THAT THE SEVERANCE PERIOD SHALL MEAN THE PERIOD FROM
THE DATE OF TERMINATION OF EMPLOYMENT TO THE SECOND (2ND) ANNIVERSARY OF THE
DATE OF SUCH TERMINATION.  HERBES SHALL PROVIDE THE CORPORATION WITH WRITTEN
NOTICE OF HIS DESIRE TO TERMINATE HIS EMPLOYMENT UNDER THIS AGREEMENT PURSUANT
TO THIS PARAGRAPH WITHIN NINETY (90) DAYS OF THE EFFECTIVE DATE OF THE MAJOR
TRANSACTION AND THE SEVERANCE PERIOD SHALL COMMENCE AS OF THE EFFECTIVE DATE OF
THE TERMINATION OF THIS AGREEMENT, PROVIDED THE CORPORATION HAS NOT CORRECTED
THE BASIS FOR SUCH NOTICE WITHIN THIRTY (30) DAYS AFTER DELIVERY OF SUCH NOTICE
AND FURTHER PROVIDED THAT THE EFFECTIVE DATE OF TERMINATION OF THIS AGREEMENT
SHALL NOT BE MORE THAN ONE YEAR FOLLOWING THE EFFECTIVE DATE OF THE MAJOR
TRANSACTION.  FOR PURPOSES OF THIS PARAGRAPH, “MAJOR TRANSACTION” SHALL MEAN THE
SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION, OR A MERGER,
CONSOLIDATION, SALE OF STOCK OR SIMILAR TRANSACTION OR SERIES OF RELATED
TRANSACTIONS WHEREBY A THIRD PARTY (INCLUDING A “GROUP” AS DEFINED IN
SECTION 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) ACQUIRES
BENEFICIAL OWNERSHIP, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE CORPORATION
REPRESENTING OVER FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE
CORPORATION; PROVIDED, HOWEVER, THAT A MAJOR TRANSACTION SHALL NOT IN ANY EVENT
INCLUDE A DIRECT OR INDIRECT PUBLIC OFFERING OF SECURITIES OF THE CORPORATION,
ITS PARENT OR OTHER AFFILIATES.


 


10.           NON-COMPETITION.  HERBES AGREES THAT DURING (I) THE TERM; (II) THE
ONE (1) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF TERMINATION OF THIS
AGREEMENT BY HERBES PURSUANT TO PARAGRAPH 7(C) (VOLUNTARY TERMINATION); AND
(III) THE ONE (1) YEAR PERIOD FOLLOWING THE EFFECTIVE DATE OF TERMINATION BY THE
CORPORATION PURSUANT TO PARAGRAPH 8 (TERMINATION FOR CAUSE), HE SHALL NOT,
DIRECTLY OR INDIRECTLY, BE EMPLOYED OR OTHERWISE ENGAGED TO PROVIDE SERVICES TO
ANY FOOD MANUFACTURER OPERATING IN THE UNITED STATES OF AMERICA WHICH IS
DIRECTLY COMPETITIVE WITH ANY SIGNIFICANT ACTIVITIES CONDUCTED BY THE
CORPORATION OR ITS SUBSIDIARIES OR OTHER AFFILIATES WHOSE PRINCIPAL BUSINESS
OPERATIONS ARE IN THE UNITED STATES OF AMERICA.  HERBES AGREES THAT HIS
ENTITLEMENT TO THE BENEFITS SET FORTH IN PARAGRAPH 7(A) ABOVE IS CONTINGENT UPON
HIS COMPLIANCE WITH THE REQUIREMENTS OF THIS PARAGRAPH.

 

7

--------------------------------------------------------------------------------


 


11.           CONFIDENTIALITY OF INFORMATION. HERBES RECOGNIZES AND ACKNOWLEDGES
THAT DURING HIS EMPLOYMENT BY THE CORPORATION, HE WILL ACQUIRE CERTAIN
PROPRIETARY AND CONFIDENTIAL INFORMATION RELATING TO THE BUSINESS OF THE
CORPORATION AND ITS SUBSIDIARIES OR OTHER AFFILIATES (THE “INFORMATION”). HERBES
AGREES THAT DURING THE TERM OF HIS EMPLOYMENT UNDER THIS AGREEMENT AND
THEREAFTER, FOR ANY REASON WHATSOEVER, HE SHALL NOT, DIRECTLY OR INDIRECTLY,
EXCEPT IN THE PROPER COURSE OF EXERCISING HIS DUTIES UNDER THIS AGREEMENT, USE
FOR HIS OR ANOTHER THIRD PARTY’S BENEFIT, DISCLOSE, FURNISH, OR MAKE AVAILABLE
TO ANY PERSON, ASSOCIATION OR ENTITY, THE INFORMATION. IN THE EVENT OF A BREACH
OR THREATENED BREACH BY HERBES OF THE PROVISIONS OF THIS PARAGRAPH, THE
CORPORATION SHALL BE ENTITLED TO AN INJUNCTION RESTRAINING HIM FROM VIOLATING
THE PROVISIONS OF THIS PARAGRAPH. NOTWITHSTANDING THE FOREGOING, NOTHING
CONTAINED HEREIN SHALL BE CONSTRUED AS PROHIBITING THE CORPORATION FROM PURSUING
ANY OTHER REMEDIES AVAILABLE TO IT FOR SUCH BREACH OR THREATENED BREACH. FOR
PURPOSES OF THIS PARAGRAPH, “INFORMATION” INCLUDES ANY AND ALL VERBAL OR WRITTEN
MATERIALS, DOCUMENTS, INFORMATION, PRODUCTS, RECIPES, FORMULAS, PROCESSES,
TECHNOLOGIES, PROGRAMS, TRADE SECRETS, CUSTOMER LISTS OR OTHER DATA RELATING TO
THE BUSINESS, AND OPERATIONS OF THE CORPORATION AND/OR ITS SUBSIDIARIES OR OTHER
AFFILIATES.


 


12.           SUPERSEDING AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES AND CONTAINS ALL THE AGREEMENTS BETWEEN THEM WITH
RESPECT TO THE SUBJECT MATTER HEREOF. IT ALSO SUPERSEDES ANY AND ALL OTHER
AGREEMENTS OR CONTRACTS, EITHER ORAL OR WRITTEN, BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


 


13.           AGREEMENT AMENDMENTS.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED,
THE TERMS AND CONDITIONS OF THIS AGREEMENT MAY BE AMENDED AT ANY TIME BY MUTUAL
AGREEMENT OF THE PARTIES, PROVIDED THAT BEFORE ANY AMENDMENT SHALL BE VALID OR
EFFECTIVE, IT SHALL HAVE BEEN REDUCED TO WRITING, APPROVED BY THE BOARD OF
DIRECTORS OR THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS, AND SIGNED BY
THE CHAIRPERSON OF THE BOARD OF DIRECTORS, THE CHAIRMAN OF THE COMPENSATION
COMMITTEE OR THE CHIEF EXECUTIVE OFFICER AND HERBES.


 


14.           INVALIDITY OR UNENFORCEABILITY PROVISION.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PARTICULAR PROVISION OF THIS AGREEMENT SHALL NOT AFFECT
ITS OTHER PROVISIONS AND THIS AGREEMENT SHALL BE CONSTRUED IN ALL ASPECTS AS IF
SUCH INVALID OR UNENFORCEABLE PROVISION HAD BEEN OMITTED.


 


15.           BINDING AGREEMENT; ASSIGNMENT. THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE CORPORATION AND HERBES, THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS. THE PARTIES RECOGNIZE AND ACKNOWLEDGE THAT
THIS AGREEMENT IS A CONTRACT FOR THE PERSONAL SERVICES OF HERBES AND THAT THIS
AGREEMENT MAY NOT BE ASSIGNED BY HIM NOR MAY THE SERVICES REQUIRED OF HIM
HEREUNDER BE PERFORMED BY ANY OTHER PERSON WITHOUT THE PRIOR WRITTEN CONSENT OF
THE CORPORATION.


 


16.           GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF
THE PARTIES SHALL BE CONSTRUED AND ENFORCED UNDER AND IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW JERSEY, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES. 
ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, THE TERMS OF THIS
AGREEMENT SHALL BE INTERPRETED AND APPLIED IN A MANNER CONSISTENT WITH THE
REQUIREMENTS OF CODE

 

8

--------------------------------------------------------------------------------


 


SECTION 409A SO AS NOT TO SUBJECT HERBES TO THE PAYMENT OF ANY TAX PENALTY OR
INTEREST UNDER SUCH SECTION.


 


17.           ENFORCING COMPLIANCE. IF HERBES NEEDS TO RETAIN LEGAL COUNSEL TO
ENFORCE ANY OF THE TERMS OF THIS AGREEMENT EITHER AS A RESULT OF NONCOMPLIANCE
BY THE CORPORATION OR A LEGITIMATE DISPUTE AS TO THE PROVISIONS OF THE
AGREEMENT, THEN ANY FEES INCURRED IN SUCH EXPENSE BY HERBES SHALL BE REIMBURSED
WHOLLY AND COMPLETELY BY THE CORPORATION IF HERBES PREVAILS IN SUCH LEGAL
PROCEEDINGS.


 


18.           NOTICES. ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED EFFECTIVE WHEN DELIVERED, IF
DELIVERED IN PERSON, OR UPON RECEIPT IF MAILED BY OVERNIGHT COURIER OR BY
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE
PARTIES AT THE ADDRESSES SET FORTH BELOW, OR AT SUCH OTHER ADDRESSES AS THE
PARTIES MAY DESIGNATE BY LIKE WRITTEN NOTICE:


 

To the Corporation at:

B&G Foods, Inc

 

Four Gatehall Drive

 

Suite 110

 

Parsippany, NJ 07054

 

Attn:  General Counsel

 

 

To Herbes at:

his then current address included in the employment records of the Corporation

 


19.           OTHER TERMS RELATING TO CODE SECTION 409A.  HERBES’ RIGHT TO
SALARY CONTINUATION, RIGHT TO OTHER BENEFITS, AND RIGHT TO REIMBURSEMENTS UNDER
THIS AGREEMENT EACH SHALL BE TREATED AS A RIGHT TO A SERIES OF SEPARATE PAYMENTS
UNDER TREASURY REGULATION SECTION 1.409A-2(B)(2)(III).


 


(A)           REIMBURSEMENTS.  ANY REIMBURSEMENTS MADE OR IN-KIND BENEFITS
PROVIDED UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:


 

(i)            The reimbursement of any expense shall be made not later than the
last day of Herbes’ taxable year following Herbes’ taxable year in which the
expense was incurred (unless this Agreement specifically provides for
reimbursement by an earlier date).  The right to reimbursement of an expense or
payment of an in-kind benefit shall not be subject to liquidation or exchange
for another benefit.

 

(ii)           Any reimbursement made under Paragraph 7(a)(i)(2), 7(d), 7(e) or
9 for expenses for medical coverage purchased by Herbes, if made during the
period of time Herbes would be entitled (or would, but for such reimbursement,
be entitled) to continuation coverage under the Corporation’s medical insurance
plan pursuant to COBRA if Herbes had elected such coverage and paid the
applicable premiums, shall be exempt from Code section 409A and the six-month
delay in payment described below pursuant to Treasury Regulation section
1.409A-1(b)(9)(v)(B).

 

9

--------------------------------------------------------------------------------


 

(iii)          Any reimbursement or payment made under Paragraph 7(a)(i)(2),
7(d), 7(e) or 9 for reasonable expenses for outplacement services for Herbes
shall be exempt from Code section 409A and the six-month delay in payment
described below pursuant to Treasury Regulation section 1.409A-1(b)(9)(v)(A).

 


(B)           SHORT-TERM DEFERRALS.  IT IS INTENDED THAT PAYMENTS MADE UNDER
THIS AGREEMENT DUE TO HERBES’ TERMINATION OF EMPLOYMENT THAT ARE NOT OTHERWISE
SUBJECT TO CODE SECTION 409A, AND WHICH ARE PAID ON OR BEFORE THE 15TH DAY OF
THE THIRD MONTH FOLLOWING THE END OF HERBES’ TAXABLE YEAR IN WHICH HIS
TERMINATION OF EMPLOYMENT OCCURS, SHALL BE EXEMPT FROM COMPLIANCE WITH CODE
SECTION 409A PURSUANT TO THE EXEMPTION FOR SHORT-TERM DEFERRALS SET FORTH IN
TREASURY REGULATION SECTION 1.409A-1(B)(4).


 


(C)           SEPARATION PAY UPON INVOLUNTARY TERMINATION OF EMPLOYMENT.  IT IS
INTENDED THAT PAYMENTS MADE UNDER THIS AGREEMENT DUE TO HERBES’ INVOLUNTARY
TERMINATION OF EMPLOYMENT UNDER PARAGRAPH 7(A)(I)(2), 7(D), 7(E) OR 9 THAT ARE
NOT OTHERWISE EXEMPT FROM COMPLIANCE WITH CODE SECTION 409A, AND WHICH ARE
SEPARATION PAY DESCRIBED IN TREASURY REGULATION SECTION 1.409A-1(B)(9)(III),
SHALL BE EXEMPT FROM COMPLIANCE WITH CODE SECTION 409A TO THE EXTENT THAT THE
AGGREGATE AMOUNT DOES NOT EXCEED TWO TIMES THE LESSER OF (I) HERBES’ ANNUALIZED
COMPENSATION FOR HIS TAXABLE YEAR PRECEDING THE TAXABLE YEAR IN WHICH HIS
TERMINATION OF EMPLOYMENT OCCURS AND (II) THE MAXIMUM AMOUNT THAT MAY BE TAKEN
INTO ACCOUNT UNDER A QUALIFIED PLAN PURSUANT TO CODE SECTION 401(A)(17) FOR THE
YEAR IN WHICH THE TERMINATION OF EMPLOYMENT OCCURS.


 


(D)           SIX-MONTH DELAY.  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, PAYMENTS TO BE MADE UNDER THIS AGREEMENT UPON TERMINATION OF
HERBES’ EMPLOYMENT THAT ARE SUBJECT TO CODE SECTION 409A (“COVERED PAYMENT”)
SHALL BE DELAYED FOR SIX MONTHS FOLLOWING SUCH TERMINATION OF EMPLOYMENT IF
HERBES IS A “SPECIFIED EMPLOYEE” ON THE DATE OF HIS TERMINATION OF EMPLOYMENT. 
ANY COVERED PAYMENT DUE WITHIN SUCH SIX-MONTH PERIOD SHALL BE DELAYED TO THE END
OF SUCH SIX-MONTH PERIOD.  THE CORPORATION WILL INCREASE THE COVERED PAYMENT TO
INCLUDE INTEREST PAYABLE ON SUCH COVERED PAYMENT AT THE INTEREST RATE DESCRIBED
BELOW FROM THE DATE OF HERBES’ TERMINATION OF EMPLOYMENT TO THE DATE OF
PAYMENT.  THE INTEREST RATE SHALL BE DETERMINED AS OF THE DATE OF HERBES’
TERMINATION OF EMPLOYMENT AND SHALL BE THE RATE OF INTEREST THEN MOST RECENTLY
PUBLISHED IN THE WALL STREET JOURNAL AS THE “PRIME RATE” AT LARGE U.S. MONEY
CENTER BANKS.  THE CORPORATION WILL PAY THE ADJUSTED COVERED PAYMENT AT THE
BEGINNING OF THE SEVENTH MONTH FOLLOWING HERBES’ TERMINATION OF EMPLOYMENT.
NOTWITHSTANDING THE FOREGOING, IF CALCULATION OF THE AMOUNTS PAYABLE BY ANY
PAYMENT DATE SPECIFIED IN THIS SUBSECTION IS NOT ADMINISTRATIVELY PRACTICABLE
DUE TO EVENTS BEYOND THE CONTROL OF HERBES (OR HERBES’ BENEFICIARY OR ESTATE)
AND FOR REASONS THAT ARE COMMERCIALLY REASONABLE, PAYMENT WILL BE MADE AS SOON
AS ADMINISTRATIVELY PRACTICABLE IN COMPLIANCE WITH CODE SECTION 409A AND THE
TREASURY REGULATIONS THEREUNDER.  IN THE EVENT OF HERBES’ DEATH DURING SUCH
SIX-MONTH PERIOD, PAYMENT WILL BE MADE OR BEGIN, AS THE CASE MAY BE WITH RESPECT
TO A PARTICULAR PAYMENT, IN THE PAYROLL PERIOD NEXT FOLLOWING THE PAYROLL PERIOD
IN WHICH HERBES’ DEATH OCCURS.


 


FOR PURPOSES OF THIS AGREEMENT, “SPECIFIED EMPLOYEE” MEANS AN EMPLOYEE OF THE
CORPORATION WHO SATISFIES THE REQUIREMENTS FOR BEING DESIGNATED A “KEY EMPLOYEE”
UNDER CODE SECTION 416(I)(1)(A)(I), (II) OR (III), WITHOUT REGARD TO CODE
SECTION 416(I)(5), AT ANY TIME DURING A

 

10

--------------------------------------------------------------------------------


 


CALENDAR YEAR, IN WHICH CASE SUCH EMPLOYEE SHALL BE CONSIDERED A SPECIFIED
EMPLOYEE FOR THE TWELVE-MONTH PERIOD BEGINNING ON THE NEXT SUCCEEDING APRIL 1.


 

[Signatures on Next Page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Herbes have executed this Agreement as
of the day and year first above written.

 

 

B&G FOODS, INC.

 

 

 

 

 

/s/ David L. Wenner

 

Name: David L. Wenner

 

Title: President and Chief Executive Officer

 

 

 

 

 

WILLIAM F. HERBES

 

 

 

 

 

/s/ William F. Herbes

 

12

--------------------------------------------------------------------------------